Title: [Diary entry: 22 October 1787]
From: Washington, George
To: 

Monday. 22d. Went up to a meeting of the Potomack Company at George Town. Called at Muddy hole Plantation to see how a barrel, which I had designed to drop 5 or 6 grains of Wheat in clusters at 6 Inches equidistant from each other performed. Found instead of doing this that it scattered the grains and having no time to alter, I directed it to proceed in that manner till I returned. After finishing the business I got back to Abingdon.